DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims benefit to U.S. Provisional Patent Application No. 62/916,318 filed on October 17, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2020 and January 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pflitsch (DE 202006012796 U1).
In regards to claim 1, Pflitsch teaches a raceway system (installation duct (1)) for providing a cable routing pathway (lines/cables, paragraph [0035]), the raceway system (1) comprising: at least one U-shaped channel (Figure 1) defined by a base (2) and sidewalls (4) extending from outer edges of the base (2), the sidewalls (4) are perpendicular to the base (2)(figure 1); a plurality of apertures (5, at least one aperture implies one or more) in the sidewalls (4); and at least one insert (edge protection part (6)) secured to the sidewall at one of the apertures in the sidewalls (figure 3).

In regards to claim 2, Pflitsch teaches the raceway system of claim 1, wherein each aperture includes aperture sides that are positioned perpendicular to the base (see the figure below), an aperture base that is parallel to the base, and snap pockets in the aperture sides for receiving the at least one insert (see the figure below).


    PNG
    media_image1.png
    545
    861
    media_image1.png
    Greyscale


In regards to claim 4, Pflitsch teaches the raceway system of claim 1, wherein the at least one insert includes a side insert (6) for covering one of the apertures and strengthening the sidewall, wherein the side insert (6) has straddle flanges (9) that are positioned on either side of the sidewall (4) to ensure the side insert (6) is aligned and maintained over one of the apertures in the sidewall (4).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellison (CA 2417742).

In regards to claim 1, Ellison teaches a raceway system for providing a cable routing pathway (see the figure below), the raceway system comprising: at least one U-shaped channel (120) defined by a base and sidewalls extending from outer edges of the base (see the figure below), the sidewalls are perpendicular to the base (see the figure below); a plurality of apertures in the sidewalls (See the figure below); and at least one insert (100) secured to the sidewall at one of the apertures in the sidewalls (see the figure below).



    PNG
    media_image2.png
    695
    1082
    media_image2.png
    Greyscale

In regards to claim 2, Ellison teaches each aperture includes aperture sides that are positioned perpendicular to the base (see the figure below), an aperture base that is parallel to the base (see the figure below), and snap pockets (101,102) in the aperture sides for receiving the at least one insert (see the figure below).

    PNG
    media_image3.png
    693
    797
    media_image3.png
    Greyscale







Allowable Subject Matter
Claims 3, 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that each aperture further includes spanner notches, the spanner notches are rectangular notches for interlocking with the at least one insert. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the side insert has snap latches that intersect with snap pockets in one of the apertures to retain the side insert within one of the apertures, the snap latches include a ramped lead in and a lead out. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the side insert has spanner tabs that interlock with spanner notches in one of the apertures when the side insert is installed in one of the apertures. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the side insert includes cantilevered snaps attached to the straddle flanges, the cantilevered snaps flex to be parallel to the straddle flanges, wherein the cantilever snaps engage a flange extending from the sidewall to create an interference fit retaining the side insert on the sidewall. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 8 (and dependent claims 9 and 10), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, an interior bend radius control that extends around the cable pass through. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the flange and hinge extend along the length of the channel segmented at the apertures; and a raceway cover that runs a length of the channels, the raceway cover having sides with a hinge  that engages the hinge of the sidewalls. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 12 (and dependent claims 13-16), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a vertical tee accessory secured to one of the sidewalls for enabling horizontal cables routed in the raceway system to transition to a vertical orientation, wherein the vertical tee accessory spans over at least two apertures in the sidewall; and wherein the vertical tee accessory includes a front member, a rear member, an interior bend radius control, vertical cable path bend radius control, and a bottom opening. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 17 (and dependent claims 18 and 19), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a horizontal tee accessory secured to one of the side walls for transitioning cables horizontally from one channel to an intersecting channel; wherein the horizontal tee accessory includes a horizontal tee free end, horizontal bend radius controls with radiused edges for preventing tight cable bends and managing cable transitioning from one channel to another channel, and an interior bend radius control with a radiused edge extending along the bottom edge of the horizontal tee accessory for preventing tight bends as the cable transitions for one channel to the intersecting channel.. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, the extendable raceway channel accessory includes a channel slide base with holes for receiving fasteners, and channel slides with elongated slots positioned on each side of the channel slide base; the channel slides slid relative to the channel slide base to allow the length of the extendable raceway channel accessary to be adjusted; fasteners secure the channel slides in position with respect to the channel slide base; and the channel slide base includes a channel base lip on each side of the channel slide base to prevent the channel slides from being removed in a vertical direction. None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848